        Case 1:19-cv-01573-TJK Document 19 Filed 03/24/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 19-cv-1573-TJK



DR. JEROME CORSI et al,

                                    Plaintiffs,
v.


MICHAEL CAPUTO et al,

                                    Defendants.



     DEFENDANT ROGER STONE'S RESPONSE TO ORDER TO SHOW CAUSE

      This Court on March 16, 2020, issued the following minute order:

             Although this Court's prior decisions were governed by 28 U.S.C.
             1406(a), similar considerations are relevant to § 1404(a). After
             considering all the public- and private-interest factors germane to a
             § 1404(a) transfer, the Court is inclined to transfer this case to the
             Southern District of New York.

             Defendant Caputo resides in New York, the statements at issue
             were made in the Southern District of New York, that district is far
             closer to the District of New Jersey, where Plaintiff resides, and
             the case has "virtually nothing to do with this jurisdiction." Kirby,
             755 F. Supp. at 447; see ECF No. 1-4 paras. 1, 3; ECF No. 5-2
             para. 14.

             In addition, for a court to transfer a case under § 1404(a), the
             transferee court must have personal jurisdiction, and venue must be
             proper, unless the parties consent to transfer. See Aguilar v.
             Michael & Son Servs., Inc., 292 F. Supp. 3d 5, 9 (D.D.C. 2017).

             Therefore, it is hereby ORDERED that, by March 24, 2020, the
             parties shall show cause why this action should not be transferred
             to the Southern District of New York and indicate whether they
             consent to such transfer.

             Signed by Judge Timothy J. Kelly on 3/16/2020.
          Case 1:19-cv-01573-TJK Document 19 Filed 03/24/20 Page 2 of 4



       Roger Stone does not consent to a transfer of this case to the Southern District of New

York. While Defendant Caputo resides in New York, we were told that he does not live in the

Southern District; but the Western District of New York.

       Citing to the minute order, the case has "virtually nothing to do with this jurisdiction,"

includes the Western District of New York. Perhaps, the Ari Melber show cited in paragraph 31

of the complaint is located in Manhattan, but it is not specifically alleged. There are no

allegations Mr. Stone has any connection to the Southern District of New York in this complaint

other than a conclusory assertion Stone told Caputo what to say on the Melber show.

       Mr. Stone would argue the State of New York would not have personal jurisdiction over

him based upon the allegations in the lawsuit. Furthermore, the allegations in the lawsuit have

long expired. Stone's criminal trial is no longer pending. Plaintiff Corsi did not testify at Stone's

trial. The complaint would have to be amended.

       Lastly, Larry Klayman is no longer a plaintiff in this case and has transferred his

allegations to a lawsuit in the state of Florida. See ECF No. [13] page 1 (Klayman's notice of

voluntary dismissal). Plaintiff Corsi will be the only one who remains if the case were transferred

to the Southern District of New York. Neither Stone, Corsi, nor Caputo live in that district.

Perhaps, Corsi will think the better of refiling or refile in the Western District of New York.

       As in Corsi v. Stone, the Court dismissed, Case No. 19-cv-324-TJK ECF No. [20]. The

Court should do the same for the same reason. See id. at 6. ("Therefore, the Court will exercise

its discretion to dismiss the case, as opposed to transferring it").

                                          CONCLUSION

       The Court should Order that this lawsuit be dismissed without prejudice.




                                                   2
         Case 1:19-cv-01573-TJK Document 19 Filed 03/24/20 Page 3 of 4




                                                 Respectfully submitted,

                                                 /s/ _______________


ROBERT C. BUSCHEL                      GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                  STRATEGYSMITH, PA
D.D.C. Bar No. FL0039                  D.D.C. Bar No.: FL0036
One Financial Plaza, Suite 1300        FL Bar No.: 935212
100 S.E. Third Avenue                  401 East Las Olas Boulevard
Fort Lauderdale, FL 33394              Suite 130-120
Telephone: (954) 530-5301              Fort Lauderdale, FL 33301
Fax: (954) 320-6932                    Telephone: (954) 328-9064
Buschel@BGlaw-pa.com                   gsmith@strategysmith.com

CHANDLER P. ROUTMAN
D.D.C. Bar No. 1618092
501 East Las Olas Blvd., Suite 331
Fort Lauderdale, FL 33301
Tele: (954) 235-8259
routmanc@gmail.com




                                       3
          Case 1:19-cv-01573-TJK Document 19 Filed 03/24/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 24, 2020, I electronically filed the foregoing with the Clerk

of Court using CM/ECF. I also certify that the foregoing document is being served this day on all

counsel of record or pro se parties identified on the attached service list in the manner specified,

either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

authorized manner for those counsel or parties who are not authorized to receive electronically

Notice of Electronic filing.



                                                             Respectfully submitted,

                                                             /s/ Robert Buschel

                                                             Counsel for Roger Stone


Larry Klayman, Esq.
Klayman Law Group, P.A.
2020 Pennsylvania Ave, NW #800
Washington, DC, 20006
Telephone: (310) 595-0800
Counsel for Plaintiff.




                                                 4
